Citation Nr: 1036264	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a prostate disorder 
manifested by a voiding dysfunction, to include as secondary to 
service-connected diabetes mellitus, type II, and as a result of 
in-service herbicide exposure (hereinafter a prostate disorder).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which, in pertinent part, denied service connection for 
a prostate disorder.  This claim is under the jurisdiction of the 
RO in Atlanta, Georgia. 

In August 2006, the Veteran testified at a hearing conducted 
before a Decision Review Officer (DRO) at the RO in Decatur, 
Georgia.  In July 2009, the Veteran testified at a Board hearing 
before the undersigned at the RO.  Transcripts of both hearings 
have been associated with the claims file. 

In February 2010, the Board remanded this claim for further 
development.  After completion of the actions requested therein 
as well as a continued denial of the Veteran's claim, his appeal 
was returned to the Board for further appellate review.  

As discussed in the Board's February 2010 remand, the 
Veteran raised the issue of entitlement to service 
connection for an arm disability at the July 2009 Board 
hearing.  See July 2009 hearing transcript at 13.  In this 
regard, the Board notes that in a July 1970 rating 
decision the RO denied service connection for residuals of 
a left arm injury.  The Veteran did not appeal that 
denial, which, therefore, became final.  The Board does 
not have jurisdiction over this issue, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's prostate disorder-which has been characterized as 
benign prostatic hypertrophy-did not manifest in service, is not 
otherwise related to military service (to include in-service 
exposure to herbicides), and was not proximately caused or 
aggravated by service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

A prostate disorder is not directly related to military service, 
to include exposure to herbicides, and was not caused or 
aggravated by the service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in December 2004 informed him of the 
first three elements that need to be satisfied in a claim for 
service connection on a direct basis, and of the Veteran's and 
VA's respective duties for obtaining relevant evidence in support 
of his claim as well as examples of the types of evidence he 
could submit.  However, the correspondence did not provide notice 
regarding the degree of disability or the effective date or the 
elements of a claim for service connection on a secondary basis.  
This deficiency was cured by letters dated in September 2006 and 
March 2010 which provided such notice.  Although these letters 
were not sent prior to initial adjudication of the Veteran's 
claim, the Veteran had an opportunity to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a statement of the case (SOC) and supplemental 
statement of the case (SSOC) issued in February 2007 and July 
2010 respectively.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim, in addition to meeting the other 
notice requirements of Quartuccio.  This rule was rescinded by 
the Secretary during the pendency of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and private treatment records are in the file.  The Veteran's VA 
treatment records from August 2006 to February 2010 have also 
been obtained pursuant to the Board's February 2010 remand 
directive.  The Veteran has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the present claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf, and that the AOJ substantially 
complied with the Board's February 2010 remand instruction.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand 
by the Board confers upon the Veteran, as a matter of law, the 
right to compliance with its remand instructions, and imposes 
upon VA a concomitant duty to insure compliance with the terms of 
the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, in accordance with the Board's February 2010 remand 
directive, the AOJ provided the Veteran with an appropriate 
examination in April 2010.  The Board finds that this VA 
examination is adequate for decision-making purposes, as the 
examiner reviewed the claims file (including the medical records 
contained therein), interviewed and examined the Veteran, and 
provided a complete rationale for the opinion stated which is 
supported by the evidence of record.  Thus, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
has been met and that there was substantial compliance with the 
Board's February 2010 remand directive.  See Stegall, 11 Vet. 
App. at 271; D'Aries v. Peake, 22 Vet. App. at 105. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

II. Analysis

The Veteran contends that he is entitled to service connection 
for a prostate disorder, to include as secondary to service-
connected diabetes mellitus, type II.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Here, the Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of a prostate disorder or 
other genitourinary problems.  

A June 2004 VA treatment record reflects that the Veteran 
reported "urinary symptoms" consistent with benign prostatic 
hypertrophy. 

A March 2005 VA examination report reflects that the Veteran's 
diabetes had resulted in bladder dysfunction.  It was noted that 
the Veteran urinated twelve times during the day at intervals of 
one hour, and that during the night he urinated five times at 
intervals of one hour. 

A May 2005 VA treatment record reflects that the Veteran had a 
slightly enlarged prostate. 

An August 2005 VA treatment record reflects that the Veteran 
reported difficulty urinating as well as dysuria and nocturia.  
The Veteran was diagnosed with chronic prostatitis versus 
prostadynia. 

An August 2008 VA treatment record reflects that the Veteran was 
diagnosed with benign prostatic hypertrophy with voiding 
dysfunction which was treated with medication.

A February 2010 VA treatment record reflects that the Veteran 
underwent a cystoscopy to assess severe lower urinary tract 
symptoms.  The cystoscopy revealed blockage of urine flow through 
the prostatic urethra.  The Veteran was scheduled for a 
transurethral resection of the prostate (TURP) to remove the 
obstruction portion of the prostate gland.  According to the 
April 2010 VA examination report, this procedure was performed in 
March 2010.  While the actual VA treatment record for this 
procedure is not of record, there is no indication that it would 
aid in determining the etiology of the Veteran's prostate 
disorder.

The April 2010 VA examination report reflects that the Veteran 
reported having to urinate ten times during the day and five 
times during the night.  He was able to hold his urine for one 
hour.  After reviewing the claims file and examining the Veteran, 
the examiner diagnosed the Veteran with benign prostatic 
hypertrophy.  The examiner opined that it was less likely as not 
that the Veteran's benign prostatic hypertrophy was related to 
his military service, including his presumed exposure to Agent 
Orange, and was not caused or aggravated by his service-connected 
diabetes mellitus.  The examiner explained that benign prostatic 
hypertrophy is a very common condition associated with the aging 
process and that most men over the age of 60 had benign prostatic 
hypertrophy.  The Board here notes that, at the time of the June 
2004 VA treatment record, which reflects the earliest diagnosis 
of benign prostatic hypertrophy, the Veteran was about 58 years 
of age.  This is consistent with the examiner's statement that 
most men over 60 have this disorder.  The examiner further 
explained that benign prostatic hypertrophy is related to obesity 
rather than to diabetes mellitus, and that the relationship 
between diabetes and benign prostatic hypertrophy remained 
unclear.  The examiner attached an article entitled "The Impact 
of Diabetes Type 2 in the Pathogenesis of Benign Prostatic 
Hyperplasia: A Review" which states that a review of recent 
studies indicated that a relationship between diabetes and benign 
prostatic hypertrophy was possible.  However, the exact 
relationship remained unclear.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a direct relationship 
between the Veteran's benign prostatic hypertrophy and his period 
of service.  As noted above, the Veteran's service treatment 
records do not document a prostate disorder or other 
genitourinary problems.  The earliest evidence of the Veteran's 
urinary problems and benign prostatic hypertrophy is the June 
2004 VA treatment record.  The Veteran has not stated that he 
experienced problems urinating in service or before 2004.  Thus, 
a period of over 35 years had passed between the Veteran's 
separation from service in 1968 and the manifestation of his 
urinary problems and prostate disorder in 2004.  This long period 
of time weighs against a relationship to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a condition was incurred in service).  The 
examiner's opinion that the Veteran's benign prostatic 
hypertrophy is less likely as not related to service and more 
likely a result of the aging process further weighs against a 
finding that the Veteran's prostate disorder is directly related 
to service.  

The Board acknowledges the Veteran's contention that his prostate 
disorder was incurred in service.  The Veteran can attest to 
factual matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  It is then for the Board to determine 
the credibility and weight of the Veteran's statements in light 
of all the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  However, the Veteran, as a lay person, has not been 
shown to have the requisite medical knowledge or training to be 
capable of diagnosing a medical disorder or rendering an opinion 
as to the cause or etiology of a disorder unless such can be 
determined based on readily observable symptoms alone.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Washington, 
19 Vet. App. at 368; Layno, 6 Vet. App. at 469-70.  Thus, the 
Board cannot consider as competent evidence the Veteran's opinion 
that his prostate disorder was caused by service, as the Board 
finds that this is a determination that is medical in nature and 
therefore requires medical expertise.  See id.; Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board finds that there is no competent evidence 
suggesting a direct relationship between the Veteran's period of 
service and his prostate disorder.  Indeed, the April 2010 VA 
examination indicates that it is a result of the aging process.  
Thus, service connection is not warranted on a direct basis.  

The Board has also considered whether the Veteran's prostate 
disorder was caused by in-service herbicide exposure.  VA 
regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  Here, because the Veteran's DD 214 
reflects that he served in Vietnam, he is presumed to have been 
exposed to an herbicide agent such as Agent Orange.  

In order to benefit from the presumption of service connection 
for diseases associated with herbicide exposure, the Veteran must 
have one of the diseases enumerated in section 3.309(e).  The 
diseases presumed to be caused by herbicide exposure include AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See Fed. Reg., 
72 FR 32395, 32397-32398 (June 12, 2007).

Here, there is no competent evidence that the Veteran has 
prostate cancer.  Other disorders of the prostate are not covered 
by section 3.309(e) and are not presumed to be associated with 
herbicide exposure.  Thus, the Board finds that service 
connection for a prostate disorder is not warranted on a 
presumptive basis as benign prostatic hypertrophy has not been 
associated with exposure to herbicides. 

The Veteran may still show that his prostate disorder is directly 
related to his presumed in-service herbicide exposure.  The 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727- 29 (1984), does not preclude a claimant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The 
Court has specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

Here, the April 2010 VA examination report states that the 
Veteran's prostate disorder was not caused by exposure to Agent 
Orange but was more likely a result of aging.  The Veteran 
himself, as a lay person, does not have the medical expertise to 
render a competent opinion as to whether his prostate disorder 
was caused by exposure to herbicides.  See Espiritu, 2 Vet. App. 
at 495.  There is no other evidence in the claims file suggesting 
a directly relationship between herbicide exposure and benign 
prostatic hypertrophy.  Thus, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's prostate disorder is directly related to his presumed 
in-service herbicide exposure.

The Veteran also argues that his prostate disorder and urinary 
problems were caused or aggravated by his diabetes mellitus, type 
II, for which service connection was established in the May 2005 
rating decision.  In this regard, service connection may be 
established on a secondary basis for a disability which is 
proximately due to, or the result of, a service connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  The Court has construed 
this provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service connected 
condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

Here, the March 2005 VA examination report reflects that the 
Veteran's diabetes had resulted in bladder dysfunction.  However, 
every other treatment record addressing the Veteran's urinary 
problems, as well as the April 2010 VA examination report, 
attributes the Veteran's urinary dysfunction to benign prostatic 
hypertrophy.  See, e.g., June 2004 VA treatment record; August 
2008 VA treatment record; February 2010 VA treatment record; 
April 2010 VA examination report.  Moreover, the March 2005 VA 
examination report does not even mention the Veteran's prostate 
disorder.  There is no other competent evidence of record 
associating the Veteran's urinary problems with diabetes 
mellitus.  Thus, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's bladder 
dysfunction was caused or aggravated by his diabetes mellitus.  

The Board now turns to whether the Veteran's prostate disorder, 
to include associated bladder dysfunction, was caused or 
aggravated by his diabetes mellitus.  As discussed above, the 
April 2010 VA examination report states that the Veteran's 
prostate disorder was not caused or aggravated by diabetes 
mellitus and is more likely related to the aging process.  The 
examiner explained that scientific studies indicate that the 
relationship between diabetes and benign prostatic hypertrophy is 
unclear. 

The Board has also considered the article attached by the 
examiner which reflects that, while there is a possible 
relationship between diabetes and benign prostatic hypertrophy, 
the exact relationship remains unclear.  This article is not 
sufficient to find that the Veteran's service-connected diabetes 
caused or aggravated his prostate disorder as it is conjectural 
in nature, as indicated by the phrase "a possible relationship" 
(emphasis added) which "remained unclear."  Medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Moreover, treatise evidence, such as this article, generally 
cannot support a claim unless it is accompanied by a medical 
opinion which favorably applies the principles of the article to 
the specific facts of the claim.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998).  Alternatively, medical article or treatise 
evidence, standing alone, can provide support if it discusses 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least a plausible 
argument for causality based upon objective facts rather than an 
unsubstantiated lay medical opinion.  Id. (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  Because this article is general and 
inconclusive in nature, it cannot support the Veteran's claim. 

The Veteran himself, as a layperson, does not have the medical 
training or expertise to render a competent opinion as to whether 
his service-connected diabetes caused or aggravated his benign 
prostatic hypertrophy with urinary dysfunction.  See Espiritu, 2 
Vet. App. at 495.  There is no other competent evidence in the 
claims file suggesting such a relationship.  Thus, the 
preponderance of the evidence weighs against a finding that the 
Veteran's prostate disorder was caused or aggravated by his 
diabetes. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a prostate disorder must be denied.  See U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a prostate disorder 
manifested by a voiding dysfunction, to include as secondary to 
service-connected diabetes mellitus, type II, and as a result of 
in-service herbicide exposure, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


